DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Prior Art Citation
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
	Piccionelli et al. (US 2016/0041581), taken to be the closest prior art, shows the self-customizable microLED garment provide with a light emitting function and capable of changing colors and patterns like a TV screen (taken to be the flexible display screen), the garment comprising: a garment (taken to be a shirt 630 and pants 640) configured of a top (630) and a bottom (640) that a user wears on a body (see for example Fig. 6 and para. 0051-0052); transparent microLED display skins (see para. 0020, 0040, 0043 and 0048-0052) respectively configured on an outer side of the top (630) and the bottom (640) and including a transparent flexible substrate having transparency and flexibility and a semiconductor device layer (see para. 0020) having microLED pixels transferred and attached on the transparent flexible substrate (see Fig. 6), and fully or partly coated on the surfaces of the top (630) and the bottom (640) (see 

	Forutanpour et al. (US 9,734,779), Juhasz et al. (US 11,166,503) and Deniken (US 9,693,409), all show a flexible display capable or being worn by a user.




Reasons For Allowance

Claims 1-2 are allowed.

The following is an Examiner's Statement of Reasons for Allowance:

Regarding claims 1-2
The prior art of record, including the closest prior art Piccionelli et al. noted above or prior art cited by applicant, taken alone or in combination does not teach or suggest the self-curstomizable microLED garment provided with a light emitting function having the combination of elements, along with wherein the energy harvesting units 480 and 540 are configured of any one or a combination of a photoelectric element, a thermoelectric element, and a wireless electric conversion element, and when a specific transparent microLED display skin 300 is controlled through the APP, the transparent microLED display skin 300 is controlled by the master unit 400 or the remote slave 500 close to the specific transparent microLED display skin 300, and the microLED pixel 330 is a p-n diode layer, which is a compound semiconductor having a band gap, configured by sequentially stacking a positive electrode layer 331 that becomes a circuit pattern, bump or a conductive adhesive layer, a transparent conductive layer 332, a transparent p-electrode layer 333 for supplying power, a p-GaN layer 334, an active layer 335, an n-GaN layer 336, and a transparent N-GaN layer 337 having electrical conductivity, and a transparent insulating layer 338 is formed between the microLED pixels 330,  as set forth in claims 1-2.


	Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD N EDUN whose telephone number is (571)272-7617. The examiner can normally be reached Mon-Fri 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on (571) 272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MUHAMMAD N EDUN/Primary Examiner, Art Unit 2687